Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 04/04/2019 for application number 16/375,695. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, claims and certified copy of foreign priority application.
Claims 1 – 20 are presented for examination.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/2019 and 08/26/2020, were filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because: Figures 1 – 5 are objected to black boxes without descriptive labels to improve clarity.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Claim Objections
Claims 8 and 11 are objected to because of the following informalities:  
Claim 8, recites the limitation “SMS'', “USIM” on line 2, of page 24. The abbreviation of term “SMS'', “USIM” is required or defined at least once in claim.
The use of slashes symbol between descriptive elements in the claim 11, lines 4 and 5,  renders the scope and meaning of the claims unclear, as slashes could be construed to mean “and”, “or” or both “and” and “or”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 8 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 contains the trademark/trade name “Java card”, “SMS protocol” and “USIM”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name “Java”, “SMS” and “USIM” is used to identify/describe “card”, and “protocol” and, accordingly, the identification/description is indefinite.
Claim 9 recites, “9. The method of claim 1, further comprising performing a dynamic linking operation on the operating system component stored in the integrated circuit card after verifying if the operating system component stored in the integrated circuit card is the same version of the one or more operating system components being downloaded.” Claim 9 depend on claim 1 and the highlighted limitation shown above contradicts to the limitation of claim 1, “----based on the verifying, storing the one or more operating system components in the card if the version is different; and based on the verifying discarding the one or more operating system components from the download operation if the version is the same”. 
Claim 10 depends upon claim 9 and do not cure the deficiency of claim 9, and therefore is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph too.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 
conditions and requirements of this title.

Claims 18 – 20 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter.
As per claims 18 – 20, recite, “a computer program product that can be loaded into a non-transitory memory of at least one processor, wherein the computer-program product comprises software code for implementing the steps of---“. Applicant claimed a computer program product, as it is not positively recited as loaded into a non-transitory memory of at least one processor. As per the specification para [0024] “Embodiments concerns a related system for the personalization of profiles in integrated circuit cards as well as a corresponding related computer program product, loadable in the memory of at least one computer and including software code portions for performing the steps of the method when the product is run on a computer. As used herein, reference to such a computer program product is intended to be equivalent to reference to a computer-readable medium containing instructions for controlling a computer system to coordinate the performance of the method.---” The specification did not provide an explicit definition of the computer program product to exclude from being a loaded into a non-transitory memory of at least one processor, wherein the computer-program product comprises software code for implementing the steps of” to overcome this rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 8 and 11 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schell et. Al., US 20120108207 A1 [hereinafter as Schnell] in view of Choi et al., US 20020120885 A1 [hereinafter as Choi].
As to claims 1, 15 and 18 Schell teaches a method, system and computer-program product [para 0024, 0080] method for managing storage of an operating system in an integrated circuit card [eUICC][abstract, para 0013, 0017, 0043], the method comprising: subdividing an operating system into a plurality of operating system components [a bootstrap OS and common OS, para 0026,0053, 0073 - 0074]; associating [for compatibility] one or more operating system components of the plurality of operating system components to a descriptor indicating a version [version identifier] of the one or more operating system components [para 0050, 0059]; downloading the one or more operating system components to a memory of the integrated circuit card [para 0057, 0081, 0084], wherein the downloading comprises verifying if an operating system component stored in the integrated circuit card is a same version [by [version identifier] of the one or more operating system components being downloaded [para 0015 – 0016, 0018, 0043, 0046, 0050, 0069].
Schell does not teach based on the verifying, storing the one or more operating system components in the card if the version is different; and based on the verifying 
Choi teaches in the same filed of endeavor an apparatus and method for upgrading software including  based on the verifying [S13, by version comparing unit 500, para 0037, fig. 5], storing [perform upgrade and stores] the one or more operating system components in the card if the version is different [new version][S16, para 0039, fig. 3]; and based on the verifying discarding [delete] the one or more operating system components [software code] from the download operation if the version is the same [as previously installed version][S15, para 0040, fig. 3].
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Schell and Choi before the effective filing date of the claimed invention, to combine and modify/include verifying apparatus and method as disclosed by Schell to include based on the verifying [S13, by version comparing unit 500, para 0037, fig. 5], storing [perform upgrade and stores] the one or more operating system components in the card if the version is different [new version][S16, para 0039, fig. 3]; and based on the verifying discarding [delete] the one or more operating system components [software code] from the download operation if the version is the same [as previously installed version][S15, para 0040, fig. 3] as taught by Choi in order to obtain an apparatus and method for upgrading a software capable of reducing time and cost for upgrading and improving convenience for user by automatically upgrading the software for user [para 0008 – 0010]. 
One of ordinary skill in the art wanted to be motivated to modify/include verifying apparatus and method in order to obtain an apparatus and method for upgrading a 
As to claim 2, Schell teaches a method wherein downloading the one or more operating system components to the memory of the integrated circuit card [eUICC] comprises downloading the one or more operating system components to a non-volatile memory of the integrated circuit card [para 0066, 0080 - 0081].
As to claim 3, Schell teaches a method wherein associating [for compatibility] the one or more operating system components of the plurality of operating system components [a bootstrap OS and common OS, para 0026,0053, 0073 - 0074] to the descriptor indicating the version [version identifier] of the one or more operating system components comprises: associating each operating system component of the plurality of operating system components [a bootstrap OS and common OS] to the descriptor indicating the version [version identifier] of the operating system component [para 0050].
As to claim 4, Schell teaches a method, wherein downloading the one or more operating system components to the memory of the integrated circuit card comprises downloading each operating system component of the plurality of operating system components to the memory of the integrated circuit card [abstract, para 0066, 0073, 0080 - 0081].
As to claim 5, Schell teaches a method, wherein associating [for compatibility] the one or more operating system components of the plurality of operating system components to the descriptor indicating the version [version identifier] of the one or more operating system components comprises: associating a pre-determined 
As to claim 6, Schell teaches a method, wherein downloading the one or more operating system components to the memory of the integrated circuit card comprises downloading the pre- determined component [new bootstrap OS] to the memory of the integrated circuit card [eUICC][para 0057, 0073, 0081, 0083].
As to claim 7, Schell further teaches, where the verifying operation comprises comparing [verifying] the version of the one or more operating system components being downloaded [from predefined data portal, para 0045] to the version of a corresponding component already stored in the memory of the card in a version table residing in the memory [verified with version identifier][para 0050, 0071 - 0072].
As to claim 8, Schell further teaches the method, wherein the one or more components comprises at least one of Kernel [bootstrap includes kernel], Java Card, SMS protocol [para 0015], Authentication [para 0002, 0026, 0033, 0035, 0039 - 0040], USIM [para 0041, 0043, 0072], or Global Platform components of the operating system [bootstrap OS and common OS][para 0053,0078], .
As to claim 11, Schell further teaches the method, further comprising storing, in the integrated circuit card [eUICC], at least one of: an import descriptor indicating which module is imported [downloaded][para 0007] and its associated version and/or which application program interface (API) is invoked [para 0033-0034, 0037, 0039, 0043, 0078 - 0079]; or an export descriptor indicating which API is exported and/or the version of the component [para [para 0045 – 0046, 0048].
As to claim 12, Schell further teaches, wherein verifying if the operating system component stored in the integrated circuit card [eUICC] is the same version of the one or more operating system components being downloaded comprises: retrieving [para 0033], to a downloading server [predefined data portal, para 0045], version information [version identifiers, para 0050] from a version table and performing the verifying at the downloading server [update portal][verified with version identifier][para 0071 - 0072].
As to claim 13, Schell teaches a method, wherein each operating system component of the plurality of operating system components is cryptographically signed with an asymmetrical cryptographic signature using a public key identifying an operating system issuer [para 0046, 0067 – 0068].
As to claim 14, Schell teaches a method, wherein the integrated circuit card is configured to: verify the asymmetrical cryptographic signature of each operating system component being downloaded; and perform dynamic linking only on components verified as having a cryptographic signature computed by a same operating system provider [para 0046, 0067 – 0068].
As to claim 16, Schell teaches the system, wherein the integrated circuit card comprises an embedded Universal Integrated Circuit Card [eUICC][para 0043].
As to claim 17, Schell teaches the system, wherein the memory comprises a non-volatile memory of the integrated circuit card [para 0066, 0080 – 0081].
As to claim 19, Schell teaches the computer-program product [para 0024], wherein each operating system component of the plurality of operating system components is cryptographically signed with an asymmetrical cryptography using a public key identifying an operating system issuer [para 0046, 0067 – 0068].
As to claim 20, Schell teaches computer-program product [para 0024], wherein verifying if the operating system component stored in the integrated circuit card [eUICC] is the same version of the one or more operating system components being downloaded comprises: retrieving [para 0033], to a downloading server [predefined data portal, para 0045], version information [version identifiers, para 0050] from a version table and performing the verifying at the downloading server [update portal][verified with version identifier][para 0071 - 0072] .
Examiner's note: Examiner has pointed out particular references contained in the prior art of record within the body of this action with particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Therefore, Applicant, in preparing response, must fully consider the entire disclosure of cited references as potentially teaching all or part of the claimed invention, including the context of the cited passage as taught by the prior art disclosed by the Examiner. 
Prior Art not relied upon: Please refer to the references listed in attached PTO-892, which, are not relied upon for the claim rejection, since these references are pertinent to the disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675.  The examiner can normally be reached on M-Th (6:30am - 4:30pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITIN C PATEL/Primary Examiner, Art Unit 2186